Case 1:21-cv-02368-LAK Document 15 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ta ORE Sa SR a Se ee em ee ee = Se ee ee be,
MOOSE TOYS PTY. LIMITED, et al.,
Plaintiffs,
-against- 21-cv-2368 (LAK)
ADSAD23, et al.,
Defendant(s).
ORE Ra SOSA SE SR Re SS et coe ee Bee eRe SOO RE ee ence x

LEWIS A. KAPLAN, District Judge.

The motion for a preliminary injunction is granted subject to submission of a
satisfactory form of order. Plaintiffs shall submit a form of preliminary injunction on or before May
10, 2021. In addition, plaintiffs shall docket the original signed order to show cause by that date.

loc ale

Lewis A. Kaplant
United States District Judge

SO ORDERED.

Dated: April 27, 2021

 
